Citation Nr: 0031145	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder with dysthymia, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	James Stanley, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from September 1964 to 
September 1968, and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In April 1998, the RO granted the veteran's 
increased rating claim for his post-traumatic stress disorder 
(PTSD) with dysthymia by increasing his rating from 10 
percent to 30 percent.  The veteran appealed the increased 
rating issue.  In September 1999, the RO denied the veteran's 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU) and denied his claim for 
service connection for a skin condition.  The veteran has 
appealed both denials.  The Board notes that in March 1999, 
the RO increased the veteran's PTSD evaluation to 50 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his substantive appeal, received in April 1999, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in statements received by the 
RO in December 1999, and May and June of 2000, it was 
essentially indicated that the veteran desired a 
videoconference hearing in lieu of a hearing before a Member 
of the Travel Board.  See 38 C.F.R. § 20.702(e) (1999).  In 
September 2000 the veteran was afforded a videoconference 
hearing.  Accordingly, the Board will proceed without further 
delay.




FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1996, the RO 
denied a claim of entitlement to service connection for 
atopic dermatitis.

2.  The evidence received since the RO's January 1996 
decision, which denied service connection for atopic 
dermatitis, and which was not previously of record and is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's January 1996 decision, in which the RO denied a 
claim of entitlement to service connection for atopic 
dermatitis, became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's January 1996 decision denying the veteran's claim for 
atopic dermatitis, and the claim for a skin condition is 
reopened.  38 U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in a January 1996 
decision, the RO denied a claim of entitlement to service 
connection for atopic dermatitis.  There was no appeal, and 
the RO's January 1996 decision became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

In July 1999, the RO received the veteran's application to 
reopen his claim for a skin condition.  In September 1999, 
the RO determined that new and material evidence had not been 
presented.  A notice of disagreement (NOD) was received in 
October 1999.  In the statement of the case (SOC), dated in 
April 2000, the RO apparently determined that language in the 
NOD, which attributed the veteran's skin condition to 
exposure to insect repellent during service, amounted to a 
"new" claim, and the SOC indicates that the RO denied such 
claim as not well grounded.  

Despite the RO's denial of this claim as not well grounded, 
the Board must consider whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997) 
(holding that a new etiological theory of entitlement does 
not amount to a new claim).  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's January 
1996 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record at the time of the RO's January 1996 
decision included service medical records.  These records 
included examination reports dated in 1991 and 1994, which 
show that the veteran's skin was clinically evaluated as 
normal.  These reports contain no mention of a skin 
condition.  The veteran did not self-report any relevant 
symptoms in a report of medical history accompanying the 1994 
report.  The remainder of the service medical records were 
silent as to complaints, treatment or a diagnosis involving 
the skin.  Post-service records consisted of VA skin 
examination report, dated in October 1995, which contained a 
diagnosis of atopic dermatitis.  

Based on this evidence, the RO determined that atopic 
dermatitis was not shown during service.  Evidence received 
since the RO's January 1996 decision includes a VA Persian 
Gulf protocol examination report, dated in September 1995 
which contains a diagnosis of eczema.  Records from the St. 
Vincent Family Clinic, dated between 1996 and 1999, show 
diagnoses that included tinea corporis.  Of particular note, 
a report from Gilbert C. Evans, M.D., dated in November 1999, 
shows that Dr. Evans essentially states that the veteran has 
atopic dermatitis which is worsened by his service-connected 
PTSD with dysthymia.

Dr. Evans' November 1999 report was not of record at the time 
of the RO's January 1996 decision, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  In addition, this report is 
the first competent evidence of aggravation of a nonservice-
connected disorder by a service-connected disorder, such that 
this letter raises, in theory, the possibility of a new basis 
for granting the claim.  See 38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the 
Board finds that this evidence bears directly and 
substantially upon the issue at hand, and concludes that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  






ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a skin condition is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.  


REMAND

A review of the April 2000 statement of the case indicates 
that the RO denied the claim for a skin condition as not well 
grounded.  However, the Board notes that during the course of 
the appeal, legislative changes have significantly altered 
VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for a skin condition.  Under the circumstances, 
the Board has determined that it cannot issue a decision on 
the veteran's claim without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In April 1998, the RO granted the veteran's increased rating 
claim for his PTSD with dysthymia by increasing his rating 
from 10 percent to 30 percent.  The veteran appealed the 
increased rating issue.  Additional evidence was subsequently 
received, and in March 1999, the RO increased the veteran's 
PTSD evaluation to 50 percent.  

Finally, with regard to the veteran's TDIU claim, VA has a 
duty to supplement the record by obtaining an opinion as to 
the effect that the veteran's service-connected disability 
has upon his ability to work.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  In 
this case, the claims file contains March 1998 and December 
1998 VA psychiatric examination reports, which do not address 
the general extent of functional and industrial impairment 
caused by the veteran's service-connected PTSD with 
dysthymia.  In addition, the Board notes that the evidence is 
conflicting as to the severity of the veteran's psychiatric 
condition.  See e.g., December 1998 VA examination report and 
December 1999 report from Dr. Evans (containing Axis V 
diagnoses of Global Assessment of Functioning scores of 35 
and 65, respectively).  On remand, the RO should afford the 
veteran an examination to determine the functional impairment 
from his PTSD with dysthymia. 

The claims are therefore REMANDED to the RO for the following 
development:

1.  The RO should readjudicate the claim 
for a skin condition, specifically 
considering the recent legislative 
changes as contained in the Veterans 
Claims Assistance Act of 2000, and the RO 
should ensure that its efforts conform to 
all relevant provisions of the Act.  The 
veteran is informed that if he has or can 
obtain evidence that links a skin 
disorder to service or a service-
connected disability, that evidence must 
be submitted by him to the RO.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the degree of severity of his 
service-connected psychiatric disorder, 
and its impact on his ability to obtain 
and maintain employment.   The claims 
folder must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  The examiner is 
specifically requested to address whether 
the veteran's PTSD with dysthymia renders 
the veteran completely unemployable at 
above a marginal level, supporting such 
opinion with reference to manifested 
symptomatology and limitations.

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claims.  
If the veteran has or can obtain evidence 
that establishes that he has a skin 
condition as a result of his service, 
that his PTSD with dysthymia is more 
disabling than his current evaluation 
reflects, or that he cannot work due to 
his PTSD with dysthymia, that evidence 
must be submitted by him to the RO.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

If any of the benefits sought on appeal are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case, and afford a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran is free to submit additional evidence in support of 
his claims. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


